DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the SRS coil", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-11, 13-16 are rejected for the same reasons because they depend on claims 1, 12.
Claim 4 recites the limitation "the (PA) coil".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18-22 recite the limitation "the system".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 11-20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nisznansky et al (Pub. No.:  US 2016/0209485).
Regarding claim 1, Nisznansky et al disclose a table for a magnetic resonance imaging system [see abstract, 0014 and fig 4], the table comprising:  
a top surface for supporting a patient being imaged [see 0014]; 
a motion sensor for sensing motion of the patient [see 0009, 0024, 0036] by disclosing a motion sensor for detecting movements of a patient in an imaging medical system [see 0009] and motion sensor AS can be integrated in an examination table 104 [see 0036], the motion sensor located below the top surface [see 0020, 0036, fig 1, 4] and including: 
a self-resonant spiral (SRS) coil [see 0024]; 
a coupling loop inductively coupled to the SRS coil [see 0024, claims 1-2, fig 1] and configured to:  
generate a drive RF signal to excite the SRS coil to radiate a magnetic field having a predefined resonant frequency [see claims 1-2]; 
receive a reflection RF signal from the SRS coil [see claims 1-2]; 

a controller configured to detect patient motion based on the reflection RF signal [see 0009, 0025-0026, claims 10-11] by disclosing detecting movements of the patient derived from the received signal [see 0009] and respiratory movements AB of the patient 105 can also be measured as temporal changes S21-diff [see 0026-0028 and figs 2-3].

Regarding claim 2, Nisznansky et al disclose wherein the motion sensor is configured to sense motion of the patient due to respiration and wherein the controller is configured to generate a respiration signal based on changes in the reflection RF signal due to the patient’s respiration [see 0023-0026, claim 7] by disclosing respiratory movements AB of the patient 105 can also be measured as temporal changes S21-diff [see 0026-0028 and figs 2-3].

Regarding claim 3, Nisznansky et al disclose wherein the respiration signal is determined based on changes in a reflection coefficient of the SRS coil over time [see 0023-0026] by disclosing respiratory movements AB of the patient 105 can also be measured as temporal changes S21-diff [see 0026-0028 and figs 2-3].

Regarding claim 4, Nisznansky et al disclose wherein the table further includes at least one phased-array (PA) coil, and wherein the PA coil is between the top surface of the table and the SRS coil [see figs 1, 4].



Regarding claim 10, Nisznansky et al disclose at least one passively coupled element adjacent to the SRS coil and inductively coupled thereto so as to extend the magnetic field along a length of the table [see figs 1, 4].

Regarding claim 12, Nisznansky et al disclose a magnetic resonance imaging system comprising: 
a bore (hollow cylinder 102) [see 0014, claim 9 and fig 4] by disclosing an imaging magnetic resonance scanner 101  having a hollow cylinder 102 with a tubular space 103 in which an examination table 104 with a body 105, for example of an examination object (such as a patient) [see 0014];
a table (104) configured to support a patient being imaged and movable to move the patient in and out of the bore (hollow cylinder 102) [see 0014 and fig 4] by disclosing an imaging magnetic resonance scanner 101  having a hollow cylinder 102 with a tubular space 103 in which an examination table 104 with a body 105, for example of an examination object (such as a patient) can be moved in the direction of the arrow z to generate scans of the patient 105 [see 0014];
a motion sensor for sensing motion of the patient [see 0009] by disclosing a motion sensor for detecting movements of a patient in an imaging medical system [see 0009], the motion sensor [see 0009] including:
	a self-resonant spiral (SRS) coil excited by a drive signal to radiate a magnetic field having a predefined resonant frequency [see 0024, claims 1-2]
a driver-receiver coupled to the SRS coil and configured to generate the drive signal to excite the SRS coil and to receive an RF signal from the SRS coil [see claims 1-2];

a controller configured to detect patient motion based on changes in the RF signal [see 0009, 0025-0026, claims 10-11] by disclosing detecting movements of the patient derived from the received signal [see 0009] and respiratory movements AB of the patient 105 can also be measured as temporal changes S21-diff [see 0026-0028 and figs 2-3].

Regarding claim 13, Nisznansky et al disclose wherein the motion sensor is located below a top surface of the table [see 0020, 0036, fig 1, 4]

Regarding claim 14, Nisznansky et al disclose wherein the driver-receiver is a coupling loop inductively coupled to the SRS coil, wherein the coupling loop is configured to generate the drive signal to excite the SRS coil to radiate the magnetic field having the predefined resonant frequency [see 0015, 0027-0028, 0037];
wherein the RF signal received from the SRS coil is a reflection RF signal [see claims 1-12]; 
wherein the motion sensor is configured to sense motion of the patient due to respiration [see 0024-0028, claim 7 and figs 1, 4];
wherein the controller is configured to generate a respiration signal based on the changes in the reflection RF signal due to the patient’s respiration [see 0023-0026, claim 7] by disclosing respiratory movements AB of the patient 105 can also be measured as temporal changes S21-diff [see 0026-0028 and figs 2-3].



Regarding claim 16, Nisznansky et al disclose wherein the respiration signal is determined based on changes in a reflection coefficient of the SRS coil over time [see 0023-0026] by disclosing respiratory movements AB of the patient 105 can also be measured as temporal changes S21-diff [see 0026-0028 and figs 2-3].

Regarding claims 11, 17, Nisznansky et al disclose a magnetic resonance imaging system comprising:
a bore (hollow cylinder 102) [see 0014, claim 9 and fig 4] by disclosing an imaging magnetic resonance scanner 101  having a hollow cylinder 102 with a tubular space 103 in which an examination table 104 with a body 105, for example of an examination object (such as a patient) [see 0014];
a table having a top surface that supports a patient being imaged and movable to move the patient in and out of the bore [see 0014 and fig 4] by disclosing an imaging magnetic resonance scanner 101 having a hollow cylinder 102 with a tubular space 103 in which an examination table 104 with a body 105, for example of an examination object (such as a patient) can be moved in the direction of the arrow z to generate scans of the patient 105 [see 0014]; 
a motion sensor system located below the top surface of the table [see 0020, 0036, fig 1, 4] and configured to sense motion of the patient due to respiration [see 0009, 0024, 0036] by disclosing a motion sensor for detecting movements of a patient in an imaging medical system [see 0009] and 
a first resonant coil located toward a front end of the table [see fig 4, 0024];
a first coupling loop coupled to the first resonant coil, wherein the first coupling loop is configured to generate a drive RF signal to excite the first resonant coil to radiate a magnetic field having a predefined resonant frequency, and to receive a reflection RF signal from the first resonant coil [see 0024 and figs 4];
a second resonant coil located toward a back end of the table [see 0024, figs 4];
a second coupling loop coupled to the second resonant coil, wherein the second coupling loop is configured to generate a drive RF signal to excite the second resonant coil to radiate a magnetic field having the predetermined resonant frequency and to receive a reflection RF signal from the second resonant coil [see claims 1-2]
a controller configured to generate a respiratory signal based on changes in the reflection RF signal due to respiration [see 0009, 0025-0026, claims 10-11] by disclosing detecting movements of the patient derived from the received signal [see 0009] and respiratory movements AB of the patient 105 can also be measured as temporal changes S21-diff [see 0026-0028 and figs 2-3].
a switch configured to alternately connect one of the first coupling loop and the second coupling loop to a controller [see 0020].

Regarding claim 18, Nisznansky et al disclose wherein the respiratory signal is determined based on a change in a reflection coefficient of the connected one of the first resonant coil or the second resonant coil over time wherein the respiration signal is formatted for use in triggering MR image data acquisition [see 0023-0026] by disclosing respiratory movements AB of the patient 105 can also be measured as temporal changes S21-diff [see 0026-0028 and figs 2-3].

Regarding claim 19, Nisznansky et al disclose wherein the table further includes at least one phased-array (PA) coil, and wherein the PA coil is between the top surface of the table and the SRS coil [see figs 1, 4].

Regarding claim 20, Nisznansky et al disclose wherein the predefined resonant frequency is with an Industrial, Scientific, and Medical (ISM) band [see 0015, 0027-0028, 0037] by examining a body 105 (an examination object or a patient) [see 0015].

Regarding claim 22, Nisznansky et al disclose at least one passively coupled element adjacent to one of the first resonant coil and the second resonant coil and passively coupled thereto, wherein the at least one passive coupled element extends the magnetic field of radiated by the respective coil along the length of the table.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nisznansky et al (Pub. No.:  US 2016/0209485) in view of Biber (Pub. No.:  US 2013/0165768)
Regarding claim 5, Nisznansky et al don’t disclose wherein the predefined resonant frequency is less than a Larmor frequency.
Nonetheless, Biber discloses wherein the predefined resonant frequency is less than a Larmor frequency [see 0010] by disclosing The strength, with which the HF correction coil element resonates, and whether a destructive or constructive overlaying of the field arises depend on how the self-resonant frequency of the HF correction coil element is set (e.g., whether the self-resonant frequency lies below or above the magnetic resonance frequency used; the Larmor frequency of, for example, about 125 MHz [see 0010].
Therefore, it is obvious to one skilled in the art at the at the time the invention was filed and would have been motivated to combine Nisznansky et al and Biber by having the predefined resonant frequency less than a Larmor frequency; so that overall better magnetic resonance images may be produced.

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nisznansky et al (Pub. No.:  US 2016/0209485) in view of Singh et al (Pub. No.:  US 2013/0069843)
Regarding claim 6, Nisznansky et al don’t disclose wherein the predefined resonant frequency is between 26.957 MHz and 27.283 MHz.
Nonetheless, Singh et al disclose wherein the predefined resonant frequency is between 26.957 MHz and 27.283 MHz [see 0152-0153].
Therefore, it is obvious to one skilled in the art at the at the time the invention was filed and would have been motivated to combine Nisznansky et al and Singh et al by predefined resonant 

Regarding claim 8, Nisznansky et al don’t disclose wherein the SRS coil is an elliptical spiral having between 10 and 15 turns.
Nonetheless, Singh et al disclose wherein the SRS coil is an elliptical spiral having between 10 and 15 turns [see 0117, 0124] by disclosing the configuration of the coil 100 may be solenoidal, spiral, or spiral-solenoid. A solenoid coil follows a helical curve that may have multiple turns where each turn has the same radius. A spiral coil configuration may have a number of turns with a progressively increasing or decreasing radius [see 0117]. Singh et al disclose the inductance and the resistance increase with the number of turns which affects the quality [see 0125].
Singh et al disclose a higher quality factor may be achieved using multiple layers in a multi-layer wire for a single turn of coil. Increasing the number of turns in a coil may also be used to increase the quality factor of the structure. For a design at a constant frequency, there may be an optimum number of layers to reach a maximum quality factor. Once this maxima is reached, the quality factor may decrease as more layers are added [see 0138].
Therefore, it is obvious to one skilled in the art at the at the time the invention was filed and would have been motivated to combine Nisznansky et al and Singh et al by using an elliptical spiral having between 10 and 15 turns; because increasing the number of turns in a coil may also be used to increase the quality factor of the structure [see 0138, Singh et al].

Claims 9-10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nisznansky et al (Pub. No.:  US 2016/0209485) in view of Hancu et al (Pub. No.:  US 2009/0256569).

Nonetheless, Hancu et al disclose a pair of tuning elements (frequency shifting loop) capacitively coupled to the SRS coil, wherein a size of the tuning elements is selected to calibrate the SRS coil to resonate at the predefined resonant frequency [see 0020-0021, 0046, 0054] by disclosing calibrating uses two of said shifting circuit loops [see claim 14] and at least one frequency shifting structure switchably coupled by a switch to the imaging coil; wherein said frequency shifting structure shifts one of said frequencies to a frequency for calibration using a naturally occurring compound in said subject when said frequency shifting structure is coupled to said coil [see claim 15] and wherein said at least one frequency shifting structure comprises two loop structures [see claim 18].
Therefore, it is obvious to one skilled in the art at the at the time the invention was filed and would have been motivated to combine Nisznansky et al and Hancu et al by using a pair of tuning elements capacitively coupled to the SRS coil, wherein a size of the tuning elements is selected to calibrate the SRS coil to resonate at the predefined resonant frequency; the coils detailed herein have the advantage of allowing accurate completion of all prescan and scan steps, without repositioning the subject, connecting or disconnecting cables or wasting hyperpolarized sample [see 0055, Hancu et al].

Regarding claim 21, Nisznansky et al don’t disclose wherein the predetermined resonant frequency is between 26.957 MHz and 27.283 MHz, between 40.66 MHz and 40.7 MHz, or between 13.553 MHz and 13.567 MHz.
Nonetheless, Hancu et al disclose predetermined resonant frequency is between 26.957 MHz and 27.283 MHz, between 40.66 MHz and 40.7 MHz, or between 13.553 MHz and 13.567 MHz [see 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793